Order affirmed, with costs to defendants-respondents, in the following memorandum: Our court has jurisdiction to entertain this appeal. We conclude, however, that there are presented only questions of fact as to the weight of the evidence and no question of law. Accordingly, the order of the Appellate Division is outside our power of review. (Armstrong v. Campbell, 30 N Y 2d 704; Cameron v. Permakoff, 28 N Y 2d 938; Indiere v. Strickroth, 28 N Y 2d 513; Musumeci v. Pillsbury Mills, 11 N Y 2d 948; Gutin v. Mascali & Sons, 11 N Y 2d 97; see Cohen and Karger, Powers of the New York Court of Appeals [rev. ed.], § 148, p. 588.)
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens.